Exhibit 10.3
 
SHARE SALE AGREEMENT
THIS SHARE SALE AGREEMENT (this "Agreement") is entered into as of __________,
2016, by and between Venaxis, Inc., a corporation organized under the Laws of
the State of Colorado ("Venaxis"), and [●], [an individual [not] residing in
India/a company [not] organized under the Laws of India] ("Seller").  Venaxis
and Seller are collectively referred to herein as the "parties" and individually
as a "party".
RECITALS
A.            As on the date of this Agreement, Seller is the legal and
beneficial owner of [(i) [______] issued and paid-up equity shares of Strand
Life Sciences Private Limited, a corporation organized under the laws of India
("Strand"), face value of Rs 10 each ("Preferred Strand Shares"), (ii)
[________] issued and paid-up compulsorily convertible preference shares of
Strand, face value of Rs 10 each ("Series B Strand Shares") [and] (iii)
[___________________] issued and paid-up series B1 equity shares of Strand, face
value of Rs 10 each ("Series B1 Equity Strand Shares")], which collectively
constitute [●] of the issued and paid-up share capital of Strand on a
fully-diluted basis. The [Preferred Strand Shares, Series B Strand Shares and
Series B1 Equity Strand Shares] are collectively referred to herein as the
"Strand Shares".
B.            Upon the terms and subject to the conditions set forth in this
Agreement, Seller has agreed to sell, and Venaxis has agreed to purchase, the
Strand Shares for the Purchase Price (defined herein).
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
ARTICLE I
DEFINITIONS


1.01       Certain Definitions.
(a)            For the purposes of this Agreement, the following terms shall
have the meanings specified in this Section 1.01:
"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York or [_________] are authorized or
required by Law to be closed for business.
"Code" means the U.S. Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
 
1

--------------------------------------------------------------------------------

"Consent and Waiver" means that certain Consent and Waiver acknowledgement
letter delivered by Seller to Strand as of the date hereof, effective as of the
Closing if the Closing occurs.
"Contract(s)" shall mean, with respect to a Person, any agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan or legally binding commitment or undertaking of any nature, whether
written or oral, entered into by such Person.
"Dollars or $" means the lawful currency of the United States.
"Encumbrance" means any charge, claim, community or other marital property
interest, equitable or ownership interest, lien, license, option, pledge,
security interest, mortgage, deed of trust, right of way, easement,
encroachment, servitude, right of first offer or first refusal, buy/sell
agreement and any other restriction or covenant with respect to, or condition
governing the use, construction, voting (in the case of any security or Equity
Interest), transfer, receipt of income or exercise of any other attribute of
ownership (other than, in the case of a security, any restriction on the
transfer of such security arising solely under federal and state securities
laws).
"Equity Interest" means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other contractual obligation
that would entitle any other Person to acquire any such interest in such Person
or otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock or
phantom unit, profit participation or other similar rights).
"ESOP Shares" means the shares of Strand held by the Strand Employees Welfare
Trust.
"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
"Investment Agreement" means the investment agreement executed between Seller
and Venaxis simultaneous with the execution of this Agreement.
 "Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
2

--------------------------------------------------------------------------------

"Master Agreement" means that certain Master Agreement by and among Strand,
Strand Genomics, and Venaxis, made and executed simultaneously with the
execution of this Agreement.
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 "Strand Genomics" means Strand Genomics, Inc., a Delaware corporation and
wholly owned subsidiary of Strand.
"Venaxis Proxy Statement" means the proxy statement of Venaxis to be filed by
Venaxis with the U.S. Securities and Exchange Commission and distributed to the
Venaxis shareholders to seek approval for the transactions contemplated hereby
and the other transactions described in the Master Agreement.
ARTICLE II
SALE AND PURCHASE; PURCHASE PRICE
2.01       Sale and Purchase of the Strand Shares.  Subject to the terms and
conditions of this Agreement, Seller hereby covenants and agrees to sell, assign
and transfer to Venaxis and Venaxis hereby covenants and agrees to purchase from
Seller all the right, title and interest in the Strand Shares free and clear of
all Encumbrances but together with goodwill and all rights and advantages now
and hereafter attaching or accruing to the Strand Shares under Law, that
Venaxis, upon the registration of transfer of the Strand Shares in the name of
Venaxis, shall receive full legal and beneficial ownership of the Strand Shares
and all the rights attached to the Strand Shares under Law now and hereafter
relating thereto.
2.02       Purchase Price.  Subject to Section 2.03, as full consideration for
the sale of the Strand Shares by Seller to Venaxis, Venaxis shall pay to Seller
the aggregate purchase price of $[________] (the "Purchase Price"). [Based on
and relying upon the representation and warranty provided by Seller in Section
4.03(f) and the opinion issued by Ernst & Young LLP delivered pursuant to
Section 3.02(b)(ii), the Purchase Price shall be paid by Venaxis to Seller
without any deduction, restriction, set-off or withholding; provided, however,
that if the opinion issued by Ernst & Young LLP delivered pursuant to Section
3.02(b)(ii) states that withholding is required, Venaxis shall remit (through
Strand) withholding taxes to the proper taxing authorities in compliance with
applicable Law.]  The Purchase Price shall be paid [subject to withholding of
applicable taxes (if any)] by wire transfer of immediately available funds to
the account designated by Seller as set forth on Schedule 2.02.
2.03       Swap of Strand Shares. If prior to the Closing Date, the Department
of Industrial Policy and Promotion, Government of India and the Reserve Bank of
India issue circulars or notifications and India's foreign exchange regulations
are amended to the effect that prior approval of the Foreign Investment
Promotion Board, Department of Economic Affairs, Ministry of Finance and the
Reserve Bank of India is not required to be obtained for the swap of shares,
then upon the mutual consent of the parties, the Strand Shares may be
transferred by Seller to Venaxis for a consideration equal to the Purchase Price
[without taking into account any withholding deposited by Venaxis (through
Strand) with the Indian tax authorities, which shall be dealt with as set forth
below]. For discharging such consideration, Venaxis shall not be required to pay
any cash to Seller and shall issue [___________] shares of Venaxis (as defined
as the "Venaxis Shares" in the Investment Agreement) to Seller (in accordance
with the terms of the Investment Agreement) after complying with the valuation
and any other requirements prescribed in respect to the swap of shares by the
Foreign Investment Promotion Board, Department of Economic Affairs, Ministry of
Finance and the Reserve Bank of India [without taking into account any
withholding deposited by Venaxis (through Strand) with the Indian tax
authorities, which shall be dealt with as set forth below].  [If Venaxis is
required to withhold taxes as per Section 2.02 of this Agreement, then Venaxis
shall deposit the withholding amount in cash (through Strand) with the Indian
tax authorities, and Seller, shall, in turn, deposit the withholding amount in
cash with Venaxis under the Investment Agreement.]
 
3

--------------------------------------------------------------------------------

2.04       [Elimination of Preferential Rights. Seller hereby agrees, if it
holds the Strand Shares at the time of a duly noticed and held meeting of the
Series B1 Equity Strand Shares, to vote to eliminate all preferential rights
associated with such Series B1 Equity Strand Shares so that such Series B1
Equity Strand Shares are ordinary equity shares as of the Closing.  Seller
confirms to Venaxis that Seller has executed and delivered to Strand, prior to
or simultaneously with execution and delivery of this Agreement, the Consent and
Waiver under which Seller has consented, for all Preferred Strand Shares, Series
B1 Equity Strand Shares and Series B Strand Shares held by Seller as of the date
hereof, to the proposed transaction with Venaxis, to terminate the Restated
Shareholders' Agreement dated December 22, 2014, to eliminate all preferential
rights associated with each such class of shares so that all of the Strand
Shares are ordinary preference shares or ordinary equity shares effective as of
the Closing, and to amend the articles of association of Strand to give effect
to the terms of this Section 2.04, and that Seller will take no action to
withdraw such Consent and Waiver prior to the Closing.]
ARTICLE III
CLOSING


3.01        Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the "Closing")
shall take place at the offices of Baker & Hostetler LLP, 45 Rockefeller Plaza,
New York, New York 10111-0100, at 10:00 am EST, on the second (2nd) Business Day
after all of the conditions to Closing set forth in Article V are either
satisfied or waived (other than conditions which, by their nature, are to be
satisfied on the Closing Date), or at such other time, date or place as the
parties may mutually agree upon in writing.  The date on which the Closing is to
occur is herein referred to as the "Closing Date."  The parties hereby
acknowledge and agree that the Closing may consist of one or more wire transfers
as a discharge of consideration towards the sale of Strand Shares.
3.02       Closing Deliverables.
(a)            At the Closing, Venaxis shall deliver to the Seller the
following:
(i)     subject to Section 2.03, the Purchase Price;
 
4

--------------------------------------------------------------------------------

(ii)    the duly stamped and executed share transfer form evidencing the
transfer of the Strand Shares from Seller to Venaxis;
(iii)   a Secretary's Certificate, dated as of the Closing Date, certifying
attached copies of (A) Venaxis' charter documents, (B) resolutions of Venaxis'
board approving this Agreement and the transactions contemplated herein and (C)
the incumbency of each authorized officer signing this Agreement; and
(iv)   a certificate, dated as of the Closing Date, signed by a duly authorized
officer of Venaxis, that each of the conditions set forth in Section 5.02(b) and
Section 5.02(c) have been satisfied.
(b)            At the Closing, Seller shall deliver to Venaxis the following:
(i)     the original duly stamped share certificate(s) representing the Strand
Shares issued in the name of Seller (the "Strand Share Certificates") duly
endorsed by Strand transferring the Strand Shares to Venaxis;
(ii)    [a Secretary's Certificate, dated as of the Closing Date, certifying
attached copies of (A) Seller's charter documents, (B) resolutions of Seller's
board approving this Agreement and the transactions contemplated herein and (C)
the incumbency of each authorized officer signing this Agreement; and]
(iii)   [an opinion, dated as of the Closing Date, issued by Ernst & Young LLP
confirming the capital gains/ capital loss incidence to Seller from the sale of
the Strand Shares and consequently confirming the amount of withholding tax to
be deducted and paid by Venaxis (through Strand) to the Indian tax authorities
in case of capital gains arising to Seller, or confirming that there is no
obligation on Venaxis to withhold tax from the Purchase Price under the Income
Tax Act, 1961 (the "Tax Act") in case of a capital loss or in case there is
neither a capital loss nor a capital gain arising to Seller; and]
(iv)   a certificate, dated as of the Closing Date, signed by [a duly authorized
officer of] the Seller, that each of the conditions set forth in Section 5.03(b)
and Section 5.03(c) have been satisfied; and
(v)   [a properly executed IRS Form W-8BEN, W-8BEN-E, or other applicable
successor form, establishing Seller's exemption from withholding under
Section 1471-1474 of the Code.]
(c)            At the Closing, Seller shall deliver to Strand the following with
instructions to Strand to give effect to such documents immediately:
(i)     the duly stamped and executed share transfer form (which has been
counter-signed by Venaxis) evidencing the transfer of the Strand Shares from
Seller to Venaxis;
(ii)   [the executed FC-TRS Documentation duly certified by the Seller's
authorised dealer bank;] and
 
5

--------------------------------------------------------------------------------

(iii)    confirmation of continued effectiveness of the Consent and Waiver
executed by Seller to give effect to the terms of Section 2.04.
(d)            [At the Closing, Seller shall cause Strand to convene a meeting
of the Board of Directors of Strand in order to take the actions as listed
below:
(i)     approve the transfer of the Strand Shares from Seller to Venaxis and
approve the amendment to the register of members and the share transfer register
of Strand to reflect Venaxis as the owner of the Strand Shares; and
(ii)    approve amendment to the articles of association of Strand to delete the
terms of the Restated Shareholders' Agreement dated December 22, 2014.]
(e)            [After conducting a meeting of the Board of Directors of Strand
as mentioned above, Seller shall cause Strand to convene a shareholders' meeting
of Strand in order to approve amendment to the articles of association of Strand
to delete the terms of the Restated Shareholders' Agreement dated December 22,
2014 and to appoint such persons as directors of Strand as recommended by
Venaxis.]
(f)            At the Closing, Seller shall cause Strand to amend the register
of members and the share transfer register of Strand to reflect Venaxis as the
owner of Strand Shares, to amend the register of directors to reflect
appointment of the directors nominated by Venaxis and to file such forms with
the registrar of companies as may be required to give effect to the resolutions
passed by the Board of Directors of Strand and the shareholders of Strand.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.01       Venaxis.  Venaxis hereby represents and warrants to Seller that:
(a)            Organization, Existence and Power.  Venaxis is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Colorado.  Venaxis has the requisite corporate power and authority to carry
on its business as currently conducted.  Venaxis has all necessary corporate
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by Venaxis of this Agreement, the performance by Venaxis of its
obligations hereunder and the consummation by Venaxis of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Venaxis.
(b)            Non-Contravention.  The execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby,
will not conflict with, violate or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both
would constitute a default) under, or result in the termination of or accelerate
the performance required by, or result in a right of termination or acceleration
under, any provision of Venaxis' charter documents or other governing
instruments.
 
6

--------------------------------------------------------------------------------

(c)            Purchase for Own Account.  Venaxis is acquiring the Strand Shares
for its own account and not with the view to the distribution thereof in
violation of the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the "SEC") promulgated
thereunder (the "Securities Act").
(d)            Investment Purpose.  Venaxis is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.  Venaxis
has discussed or has had the opportunity to discuss with its professional legal,
tax and financial advisors the suitability of an investment in the Strand Shares
for Venaxis' particular tax and financial situation.
(e)            Consents. Except for the consents and approvals listed on
Schedule 4.01(e), no consent or approval is required by a Governmental Authority
or a third party with respect to Venaxis in connection with the execution and
delivery of this Agreement and the consummation of transactions contemplated
hereby.
(f)             Brokers. Except for Jon Vance of MedDx Strategy Partners, LLC,
Venaxis has not retained any broker, finder or agent or agreed to pay any
brokerage fees, finder's fee or commissions with respect to transactions
contemplated hereby.
(g)            Sufficiency of Funds.  Subject to Section 2.03, Venaxis will have
at the Closing sufficient cash on hand or other resources of immediately
available funds to enable it to make payment of the Purchase Price and
consummate the transactions contemplated by this Agreement.
4.02       Seller.  Seller hereby represents and warrants to Venaxis that:
(a)            [Organization, Existence and Power] [Power and Authority]. 
[Seller is a company duly organized and validly existing under the Laws of
India.  Seller has the requisite corporate power and authority to carry on its
business as currently conducted.]  Seller has all necessary [corporate] power
and authority to enter into this Agreement, to carry out [his/her/its]
obligations hereunder and to consummate the transactions contemplated hereby.
[The execution and delivery by Seller of this Agreement, the performance by
Seller of its obligations hereunder and the consummation by Seller of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Seller.]
(b)            Title to Strand Shares.  The Strand Shares are legally and
beneficially owned by Seller and are free and clear of all Encumbrances.  Seller
has full power to transfer the Strand Shares to Venaxis under the terms and
conditions hereof.  [Such Strand Shares are held in dematerialized form as of
the date of this Agreement.]  [Such Strand Shares are held in materialized form
as of the date of this Agreement, and will continue to be held in such form up
to the Closing Date.]
(c)            [Non-Contravention.  The execution, delivery, and performance of
this Agreement and the consummation of the transactions contemplated hereby,
will not conflict with, violate or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both
would constitute a default) under, or result in the termination of or accelerate
the performance required by, or result in a right of termination or acceleration
under, any provision of Seller's charter documents or other governing
instruments.]
 
7

--------------------------------------------------------------------------------

(d)            Consents.  Except for the consents and approvals listed on
Schedule 4.02[(d)], no consent or approval is required by a Governmental
Authority or a third party with respect to Seller in connection with the
execution and delivery of this Agreement and the consummation of transactions
contemplated hereby.
(e)            Brokers. Seller has not retained any broker, finder or agent or
agreed to pay any brokerage fees, finder's fees or commissions with respect to
the transactions contemplated hereby.
(f)            [Capital Gain/Loss.  In the event the sale of the Strand Shares
by Seller to Venaxis hereunder results in a capital gain to Seller, Venaxis will
be required to withhold applicable taxes from the Purchase Price under the Tax
Act and deposit the same (through Strand) to the Indian tax authorities. In the
event the sale of the Strand Shares by Seller to Venaxis hereunder results in a
capital loss or neither a capital gain nor a capital loss to Seller, Venaxis
will not be required to withhold any taxes from the Purchase Price.] 
(g)       [Residential Status. Seller is a resident of India under the (Indian)
Income Tax Act, 1961.]
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
5.01            Condition Precedent to Obligation of All Parties. The
obligations of each party hereunder are subject to the satisfaction on or prior
to the Closing Date of each of the following conditions:
(a)            The Board of Directors of Venaxis shall have approved and
recommended to the shareholders of Venaxis the Sale and Reinvestment
Transaction, that certain asset purchase transaction between Venaxis Sub, Inc.,
a wholly-owned subsidiary of Venaxis and Strand Genomics, pursuant to which
Strand Genomics shall sell, and Venaxis Sub, Inc., shall purchase substantially
all of the assets of Strand Genomics (the "Asset Purchase Transaction") and the
Remaining Shareholders Sale and Reinvestment Transaction and Venaxis shall have
received the affirmative vote of the requisite shareholders approving the Sale
and Reinvestment Transaction, the Asset Purchase Transaction, the Remaining
Shareholders Sale and Reinvestment Transaction and the transactions contemplated
under this Agreement pursuant to the Venaxis Proxy Statement;
(b)            The simultaneous closing of the transactions contemplated under
(A) the Investment Agreement between Venaxis and Seller pursuant to which Seller
will acquire the shares of Venaxis (B) the Share Sale Agreement and the
Investment Agreement with certain shareholders of Strand pursuant to which
Venaxis will acquire shares of Strand from such shareholders and such
shareholders will acquire the shares of Venaxis so that as a result of (A) and
(B) above, Venaxis shall own at least fifty-one percent (51%) of the issued and
outstanding shares of Strand (other than the ESOP Shares) (collectively, the
"Sale and Reinvestment Transaction");
(c)            The execution of (A) the Share Sale Agreements and (B) the
Investment Agreements with all of the remaining shareholders of Strand who are
willing to sign such agreements pursuant to which Venaxis will purchase shares
of Strand from such shareholders and such shareholders will acquire the shares
of Venaxis upon the closing of the first and/or second tranche of the Sale and
Reinvestment Transaction, as a result of which Venaxis shall own more than 90%
of the issued and outstanding shares of Strand (other than the ESOP Shares)
(collectively, the "Remaining Shareholders Sale and Reinvestment Transaction");
and
 
8

--------------------------------------------------------------------------------

(d)            Strand has obtained all Strand Required Consents and Filings (as
defined in the Master Agreement).
5.02      Condition Precedent to Obligations of Seller.  The obligations of
Seller hereunder are subject to the satisfaction on or prior to the Closing Date
of each of the following conditions:
(a)            Seller shall have received all closing deliverables from Venaxis
as set forth in Section 3.02(a).
(b)            [The representations and warranties of Venaxis contained in
Article IV shall be true and correct in all material respects as of the Closing
Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all material respects as of that specified
date).]
(c)            Venaxis shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the Master Agreement to be performed or complied with by it prior
to or on the Closing Date.
(d)            Venaxis shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities or any third parties, including,
but not limited to, such consents, authorizations, orders and approvals listed
on Schedule 4.01(e), in form and substance reasonably satisfactory to Seller,
and no such consent, authorization, order and approval shall have been revoked.
5.03       Condition Precedent to Obligations of Venaxis. The obligations of
Venaxis hereunder are subject to the satisfaction on or prior to the Closing
Date of each of the following conditions:
(a)            Venaxis shall have received all closing deliverables from Seller
as set forth in Section 3.02(b) to (f).
(b)            The representations and warranties of Seller contained in Article
IV shall be true and correct in all material respects, except that the
representations and warranties in Section 4.02(b) (Title to Strand Shares),
Section 4.03(b) (Title to Strand Shares) and Section 4.03(f) (Capital Gain/Loss)
shall be true in all respects, as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date).
(c)        [Seller shall have obtaioned a valuation certificate;]
 
9

--------------------------------------------------------------------------------

(d)            Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.
(e)            Seller shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities or any third parties, including,
but not limited to, such consents, authorizations, orders and approvals listed
on Schedule 4.02(d) and Schedule 4.03(d) respectively, in form and substance
reasonably satisfactory to Venaxis, and no such consent, authorization, order
and approval shall have been revoked.
(f)        [Seller shall have completed all formalities for rematerialization of
the Strand Shares and the Strand Shares shall have been rematerialized.]
ARTICLE VI
TERMINATION
6.01      Termination. This Agreement stands terminated automatically in the
event of termination of the Master Agreement or the Investment Agreement.
Further, this Agreement may be terminated at any time prior to the Closing:
(a)            by the mutual written consent of Seller and Venaxis;
(b)            by Seller with written notice to Venaxis if:
(i)     Seller is not then in material breach of any provision of this Agreement
and there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Venaxis pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article V and such breach, inaccuracy or failure cannot be cured by Venaxis
by April 5, 2016, or such other date as may be mutually agreed upon by the
parties in their sole and absolute discretion (the "Drop Dead Date");
(ii)    any of the conditions set forth in Section 5.01 or Section 5.02 shall
not have been fulfilled by the Drop Dead Date, unless such failure shall be due
to the failure of Seller USA to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;
(c)            by Venaxis with written notice to Seller if:
(i)     Venaxis is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Seller
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article V and such breach, inaccuracy or failure cannot
be cured by Seller by the Drop Dead Date; or
(ii)    any of the conditions set forth in Section 5.01 or Section 5.03 shall
not have been fulfilled by the Drop Dead Date, unless such failure shall be due
to the failure of Venaxis to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing[; provided, however, if prior to the Closing the Strand Shareholders
(as defined in the Master Agreement) holding more than a majority of the Series
B1 Equity Shares of Strand shall have consented at a special meeting of the
holders of the Series B1 Equity Shares of Strand to terminate the Restated
Shareholders' Agreement dated 22 December 2014, amend the articles of
association of Strand, and cancel all preferential rights attached to such
Series B1 Equity Shares of Strand in accordance with the procedure set out in
the Restated Shareholders' Agreement dated 22 December 2014 such that upon
receiving such consents, all Series B1 Equity Shares of Strand are ordinary
equity shares at the Closing, then Venaxis shall not be entitled to terminate
this Agreement under this Section 6.01(c) or otherwise for an alleged breach of
Section 2.04 of this Agreement];
10

--------------------------------------------------------------------------------

(d)            by Seller or Venaxis in the event that:
(i)     there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or
(ii)    any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable; or
(iii)   if Venaxis fails to obtain the affirmative vote of the requisite
shareholders of Venaxis approving the Sale and Reinvestment Transaction, the
Asset Purchase Transaction, the Remaining Shareholder Sale and Reinvestment
Transaction or the transactions contemplated under this Agreement pursuant to
the Venaxis Proxy Statement.
6.02       Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
(a)            as set forth in this Article VI and Article VII hereof; and
(b)            that nothing herein shall relieve any party hereto from liability
for any intentional breach of any provision hereof.
ARTICLE VII
MISCELLANEOUS
7.01            Notices; Communications.  All notices, requests, demands or
other communications under this Agreement, required or desired to be given
hereunder shall be in writing and shall be effective only if delivered by one of
the following means: (i) by personal delivery of the notice or consent if the
recipient thereof gives a signed receipt therefor; (ii) by telegraph, telex,
telecopier or other similar form of communication; (iii) or by registered or
certified mail, postage prepaid, return receipt requested, to the following
addresses, or to such other address as the parties may provide by notice:
If to Seller:
[______________]
[______________]
[______________]
[______________]
 

 
11

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
[______________]
[______________]
[______________]
[______________]


with copies (which shall not constitute notice) to:
Strand Life Sciences Private Limited
5th Floor, Kirloskar Business Park, Bellary Road
Opp. Columbia Hospital
Hebbal, Bengaluru, Karnataka 560024, India
Attn: Thiru P. Reddy, Chief Financial Officer


and


Trilegal
The Residency, 7th Floor
133/1, Residency Road
Bangalore – 560 025
Attn: Kosturi Ghosh


and


Baker & Hostetler LLP
45 Rockefeller Plaza,
New York, New York 10111-0100
Attn: Rajiv Khanna


If to Venaxis:
Venaxis, Inc.
1585 South Perry Street
Castle Rock, Colorado 80104
Attn: Chief Executive Officer


With a copy (which shall not constitute notice) to:


Ballard Spahr LLP
1735 Market Street
51st Floor
Philadelphia, Pennsylvania 19103
Attn: Mary J. Mullany
 
12

--------------------------------------------------------------------------------


 
Any such notice shall be presumed received by the addressee seventy-two (72)
hours after posting, if sent by mail, and upon receipt, if personally delivered
or sent by telegraph, telex, telecommunication device or similar form of
communication.  Any party may change its address by giving the other parties
timely written notice of its new address as herein provided.
7.02            Entire Agreement.  This Agreement contains the entire
understanding between the parties and supersedes any prior understanding or
agreement between them respecting the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between or among the parties relating to the subject matter of this Agreement
which are not fully expressed herein.
7.03            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS RULES OR
PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW;
PROVIDED, HOWEVER, THAT ANY LEGAL ISSUES WITH RESPECT TO THE TRANSFER OF THE
STRAND SHARES AND THE ELIMINATION OF PREFERENTIAL RIGHTS ASSOCIATED WITH STRAND
SHARES SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF INDIA.
7.04            Submission of Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
CITY OF NEW YORK AND COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING, SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.  THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
7.05            Waiver of Jury. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THAT MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.05.
 
13

--------------------------------------------------------------------------------

7.06            Successors and Assigns.  All provisions of this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the parties
hereto and each of their respective heirs, executors, administrators, personal
representatives, successors and assigns.  No party hereto shall have the right
to assign this Agreement.
7.07            Amendments and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
7.08            Severability.  Should any part, term or provision of this
Agreement be declared invalid, void or unenforceable, all remaining parts, terms
and provisions hereof shall be given effect separately from the provision or
provisions determined to be invalid, void or unenforceable, shall remain in full
force and effect and shall in no way be invalidated, impaired or affected
thereby.
7.09            Separate Counterparts.  This Agreement may be executed in
separate counterparts and shall become effective when such separate counterparts
have been exchanged among the parties.
7.10            Further Assurances.  After the Closing Date, the parties hereto
agree to execute and deliver such further agreements or instruments and take
such further action as may be required to carry out the intent and purpose of
this Agreement.
7.11        Survival.  The representations and warranties contained herein shall
not survive the Closing.  None of the covenants or other agreements contained in
this Agreement shall survive the Closing Date other than those which by their
terms contemplate performance after the Closing Date, and each surviving
covenant and agreement shall survive the Closing for the period contemplated by
its terms.
 
14

--------------------------------------------------------------------------------

7.12            Interpretation. The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.
[SIGNATURE PAGE FOLLOWS]
 
 
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Share Sale Agreement as
of the date first written above.

 
VENAXIS:
 
VENAXIS, INC.
 
 
By:  ___________________________________________                                                                                  
Name: Stephen T. Lundy
Title: Chief Executive Officer and President
 
 
SELLER:
 
 

 
 
[___________________________]
 
 
By: _________________________________
 
 
 







 
 
16